United States Department of Justice
Know Your Rights:
Federal Laws Protecting Religious Freedom
Religious Freedom is the first right listed in the Bill of Rights, and thus is often referred to as the
“First Freedom.” The Constitution prohibits Federal, State, and local governments from infringing the
free exercise of religion, or from establishing religion. In addition, various federal laws protect religious
freedom. The Civil Rights Division of the Department of Justice enforces these rights. Below is a brief
overview of how the Civil Rights Division helps protect religious freedom, and how you can receive more
information or assistance.
Employment Discrimination: Federal law prohibits religion-based discrimination by employers,
whether public or private, and by unions. The law also requires employers to make a “reasonable
accommodation” of your religious beliefs and practices, such as Sabbath observance and the
wearing of religious jewelry or clothing. These provisions, however, do not apply to religious
institutions, which are permitted to preserve their religious character and autonomy through
hiring and staffing decisions.
Discrimination in Education: Students in public schools, as well as public colleges and
universities, may not be discriminated against based on religion in educational opportunities,
including extracurricular activities. Students are free to form Bible clubs, for example, to the
same extent that they may form secular clubs. Students also do not shed their right to religious
expression at the schoolhouse gate.
Access to Public Accommodations and Public Facilities: No one may be denied equal use of
public accommodations, such as restaurants or hotels, on account of their religion. Similarly,
publicly owned facilities, such as community centers, must be open to religious individuals and
groups on the same basis as everyone else.
Housing Discrimination: No one may be discriminated against in the sale, rental or enjoyment of
housing because of their religious beliefs. This includes equal access to all the benefits of
housing: someone could not, for example, be excluded from reserving a common room for a
prayer meeting when the room may be reserved for various comparable secular uses.
Land-Use Issues: Federal law protects against unduly burdensome or discriminatory government
restrictions on your right to use your property for religious purposes. For example, zoning
officials cannot prevent you from holding a prayer meeting in your home if similarly sized social
gatherings are permitted. Likewise, houses of worship may not be excluded from zones where
secular assemblies such as fraternal organizations and meeting halls are permitted.
More information about these and other rights, and the Department of Justice’s initiative to enforce these
protections, The First Freedom Project, is available at www.FirstFreedom.gov. You may also call the
Special Counsel for Religious Discrimination at (202) 353-8622.

